NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 26 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PHILLIP ALEXANDER,                              No. 17-16741

                Plaintiff-Appellant,            D.C. No. 2:17-cv-01623-APG-PAL

 v.
                                                MEMORANDUM*
PAUL BROWN FARMERS INSURANCE
AGENCY, LLC,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Andrew P. Gordon, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      The order to show cause (Docket Entry No. 2) is discharged.

      Phillip Alexander appeals pro se from the district court’s judgment

dismissing for lack of subject matter jurisdiction his action seeking damages

related to an automobile accident. We have jurisdiction under 28 U.S.C. § 1291.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo, Naffe v. Frey, 789 F.3d 1030, 1035 (9th Cir. 2015), and we

affirm.

      The district court properly dismissed Alexander’s action for lack of subject

matter jurisdiction because Alexander failed to allege facts sufficient to show that

there is complete diversity between the parties. See 28 U.S.C. § 1332(a); Naffe,
789 F.3d at 1039 (setting forth elements of diversity jurisdiction).

      We reject as without merit Alexander’s contentions regarding default

judgment.

      AFFIRMED.




                                          2                                   17-16741